Plaintiffs have moved for a reconsidera-
tion of the vacation of the stay in this case on the basis of Tantimonaco v. Zoning Board of Johnston, 102 R.I. 594, 232 *967A2d 385 (1967). Since that case is not applicable and the applicant for zoning change in this case is proceeding at its own risk, the motion for reconsideration is denied. This case is specially assigned to the calendar for February 11, 1977 for oral argument, at 9:30 a.m.
Hanson, Curran, Bowen & Parks, A. Lauriston Parks, for petitioners. Bernard F. McSally, Town Solicitor, Moore, Virgadamo, Boyle & Lynch, Ltd. Francis J. Boyle (amicus curiae), Paul P. Pederzani, Jr. (amicus curiae), for respondents.